IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00219-CV

ADRIAN BAKER AND CHARLES BAKER
ON BEHALF OF THE JAMES BAKER ESTATE,
                                                           Appellants
v.

LIMESTONE COUNTY, TEXAS,
                                                           Appellee



                           From the 77th District Court
                            Limestone County, Texas
                              Trial Court No. 6023-A


                           ABATEMENT ORDER


      This case commenced in the trial court with the filing of a tax suit by Limestone

County against the Estate of James Baker for delinquent taxes corresponding with 18.27

acres of land. Charlie Baker, acting on behalf of the estate, filed an answer and general

denial. Later, Charlie and his son, Adrian Baker, filed, on behalf of the estate, an

“Amended Answer and Counter & Cross-Petition” against George H. Gardner and Javier

Candanoza, asserting counterclaims and third-party claims that the tax suit was not
based upon an identifiable 18.27-acre tract of land owned by the estate and alleging that

a judgment signed in 1987 in a previous case should be declared void.1 Both Gardner and

Javier Candanoza filed answers to the Bakers’ counterclaims and third-party claims.

        After realizing that the Bakers’ 18.27-acre tract had been “double assessed,”

Limestone County removed the account from the tax roll due and filed a motion for

nonsuit. Shortly thereafter, the Bakers filed a motion for severance, asserting that “a

review of the [1987] judgment reveals that the judgment could not stand . . . and said

judgment[] was void as a matter of law” and requesting that their counterclaims be

severed from the tax suit. The record does not reflect that the trial court ruled on the

Bakers’ motion for severance.

        Later, the Bakers filed a motion for summary judgment seeking “to determine and

have declared” the 1987 judgment “void as a matter of law” and asserting a claim that

they adversely possessed 56.07 acres of land adjudged the property of Gardner. Gardner

filed an amended answer, asserting the affirmative defense of res judicata as to the

collateral attack on the 1987 judgment, as well as statute of limitations, estoppel, and



        1 In the trial court, the Bakers sought to ascertain the location of the 18.27-acre tract that was the
subject of the tax suit. Because the land records and the tax office did not identify the 18.27-tract of land,
the Bakers believed that the property could be a part of a 26.73-acre tract of land obtained by the Bakers in
or around 1925. The Bakers also surmised that the 18.27-acre tract of land could also have been part of an
85.913-acre tract of land that was the subject of a 1987 judgment. In the 1987 case, the trial court concluded
that: (1) Wiley and Charlie Baker, individually and on behalf of the Baker family, did not adversely possess
the 85.913-acre tract of land; and (2) title to the 85.913-acre tract of land should be awarded to George H.
Gardner.



Baker, et al. v. Limestone County, Texas                                                               Page 2
laches affirmative defenses and a counterclaim against the Bakers for violating an

injunction issued in 1991 that prohibited the Bakers from, among other things, interfering

with the use and enjoyment of the 85.913-acre tract of land awarded to Gardner in 1987.

Gardner also filed a motion for summary judgment, arguing that the Bakers’ claims were

impermissible collateral attacks upon the 1987 and 1991 judgments and were barred by

res judicata.

        The Bakers then filed a “Second Amended Answer and Counter & Cross-Petition,”

adding Maria J. Candanoza, First National Bank of Groesbeck, Texas (in its capacity as

lienholder), and Carl B. Sadler III, Trustee, as “cross-defendant[s]” regarding the Bakers’

claims collaterally attacking the 1987 judgment. Maria Candanoza filed an answer

asserting the affirmative defense of res judicata and a motion for summary judgment, on

both traditional and no-evidence grounds, alleging that the Bakers’ collateral attacks of

the 1987 judgment are barred by res judicata. The Bank also filed an answer in this case.

The record does not indicate that Sadler filed an answer.

        The trial court granted Limestone County’s motion for nonsuit, thereby dismissing

the tax claims brought by the county against the estate. The trial court also signed orders

granting summary judgment in favor of Maria Candanoza and Gardner and denying the

Bakers’ summary-judgment motion. The record does not include a final judgment

addressing the Bakers’ claims against First National Bank of Groesbeck, Texas, Javier

Candanoza, or Sadler.


Baker, et al. v. Limestone County, Texas                                             Page 3
        In Lehmann v. Har-Con Corporation, the Texas Supreme Court noted the following:

        From the cases we have reviewed here, we conclude that when there has
        not been a conventional trial on the merits, an order or judgment is not final
        for purposes of appeal unless it actually disposes of every pending claim
        and party or unless it clearly and unequivocally states that it finally
        disposes of all claims and all parties. An order that adjudicates only the
        plaintiff’s claims against the defendant does not adjudicate a counterclaim,
        cross-claim, or third party claim, nor does an order adjudicating claims like
        the latter dispose of the plaintiff’s claims. An order that disposes of claims
        by only one of multiple plaintiffs or against one of multiple defendants does
        not adjudicate claims by or against other parties. An order does not dispose
        of all claims and all parties merely because it is entitled “final,” or because
        the word “final” appears elsewhere in the order, or even because it awards
        costs. Nor does an order completely dispose of a case merely because it
        states that it is appealable, since even interlocutory orders may sometimes
        be appealable. Rather, there must be some other clear indication that the
        trial court intended the order to completely dispose of the entire case.

39 S.W.3d 191, 205 (Tex. 2001).

        As noted above, the trial court has not resolved the Bakers’ claims against First

National Bank of Groesbeck, Texas, Javier Candanoza, or Sadler.             The record only

contains summary-judgment orders as to Maria J. Candanoza and Gardner. Accordingly,

it appears that the summary-judgment orders in favor of Maria J. Candanoza and

Gardner are the functional equivalent of a partial summary judgment that does not

dispose of all pending claims and parties in this case. See Loy v. Harter, 128 S.W.3d 397,

409 (Tex. App—Texarkana 2004, pet. denied) (“When a court renders a summary

judgment that only disposes of part of a case, it is by definition a partial summary

judgment. A partial summary judgment is not final, and does not become final, until it

is merged into the final judgment in the case.” (internal citations omitted)). Therefore,
Baker, et al. v. Limestone County, Texas                                                  Page 4
because the record does not contain a final judgment disposing of the Bakers’ remaining

claims against Javier Candanoza, First National Bank of Groesbeck, Texas, and Sadler, it

appears that we lack jurisdiction over this appeal. See id.; Lehmann, 39 S.W.3d at 205; see

also Macon v. Tex. Dep’t of Criminal Justice-Inst. Div., No. 10-10-00150-CV, 2012 Tex. App.

LEXIS 4207, at **2-3 (Tex. App.—Waco May 23, 2012, no pet.) (mem. op.) (“Unless an

interlocutory appeal is expressly authorized by statute, we only have jurisdiction over an

appeal taken from a final judgment.”).

        By letter dated July 30, 2020, this Court requested that the Bakers file a response,

within twenty-one days of July 30, 2020, showing grounds for continuing this appeal.

The Bakers filed a response and requested additional time to secure final rulings as to all

necessary parties.2 While the Bakers’ motion was pending in this Court, we received a

joint motion for temporary abatement of this appeal. In this motion, the parties request

a period of sixty days “to allow the parties to achieve entry of final orders in the trial

court to resolve the appellate jurisdiction issue raised by the Court of Appeals, and allow

the supplementation of the Clerk’s Record of this current appeal once such orders are

issued and entered in the trial court.”

        After review, we grant the parties’ joint motion. Accordingly, this appeal is hereby

abated for sixty days.



        2 Because we are abating this appeal and ostensibly granting similar relief to that requested by the
Bakers in their motion for extension of time, we dismiss the Bakers’ motion for extension of time to obtain
final judgment and continue this appeal as moot.

Baker, et al. v. Limestone County, Texas                                                             Page 5
        The trial court clerk is instructed to file in this Court a Supplemental Clerk’s

Record containing any subsequent orders within fourteen days after this abatement

period expires. This appeal will be reinstated automatically upon the filing of the

Supplemental Clerk’s Record.




                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed August 19, 2020
[CV06]




Baker, et al. v. Limestone County, Texas                                          Page 6